Title: From Thomas Jefferson to John Bowie Magruder, 24 September 1807
From: Jefferson, Thomas
To: Magruder, John Bowie


                        
                            Sir
                     
                            Monticello Sep. 24. 07.
                        
                        Mr. Walker who built my mills not being able to finish off so fast as was desirable to mr Shoemaker the
                            tenant, mr Shoemaker undertook to do some articles, to which I assented & told him I would allow him the same for them
                            as I should have paid to mr Walker. on recieving his account I thought them charged much higher than my conception had
                            been, but being no judge, I immediately referred them to mr Walker to know what they would have come to if done by him.
                            his estimates are extremely below mr Shoemakers, as I shall here state.
                        dressing the 5 f. millstones charged by mr Shoemaker 25. D. estimated by mr Walker 14. Dollars. he
                            observes that the irons had been sunk into them by himself.
                        Dressing the 6. f. stones, hanging trundle head & moving crane by mr Shoemaker 30. D. by mr Walker 20. D.
                            he says these stones were remarkably true on the face & required little dressing.
                        Dressing & starting the rubbers by mr Shoemaker 40. D. by Walker 15. D. the stones were about 2f. 6.I.
                            diameter, no furrows, the trundle of 6. rounds, no hopper, no frame.
                        Raising the floors of the mill house (which had swagged) by mr Shoemaker 50. D. by mr Walker 15. D. he says
                            it employed 3. or 4. hands about 3. days only.
                        repairs to the Elevators & altering the fan spout, by mr Shoemaker 20. D. by mr Walker 4. D. he says that
                            it was only to put on a few of the buckets which were torn off, & to widen the spout
                        Mr. Shoemaker & myself, have agreed to ask the favor of yourself and your millwright to say what these
                            articles were worth, and mr Belt, a millwright & miller goes with this to give you any information of facts you may
                            need, as he is well acquainted with what was done, & aided in doing it. as mr Walker worked at 1D. 73C per day & his
                            apprentices & journeymen from 58. to 77. cents a day & were found provisions & lodging by me, it will be a simple
                            question of time, to wit how long such jobs would take the master & his assistants to do them respectively. I send mr
                            Walker’s estimate of what he thinks they would have cost me if done by him, & some notes subjoined in my handwriting as
                            taken from his own mouth. I hope you will be so kind as to settle this matter for us, as we both I believe wish to do to
                            each other what is just, & only differ in opinion as to that. 
                  I salute you with my respects & good wishes.
                        
                            Th: Jefferson
                     
                        
                    